          Case 3:20-cv-00788-MWB Document 13 Filed 02/26/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    WILLIAM HAIGHT,                                No. 3:20-CV-00788

                Petitioner,                        (Judge Brann)

         v.                                        (Magistrate Judge Mehalchick)

    LAUREL HARRY, et al.,

                Respondents.

                                       ORDER

                                 FEBRUARY 26, 2021

        Plaintiff filed the instant action on May 14, 2020, and it was jointly assigned

to the undersigned and to a magistrate judge. Upon designation, a magistrate judge

may “conduct hearings, including evidentiary hearings, and . . . submit to a judge

of the court proposed findings of fact and recommendations.”1 Once filed, this

report and recommendation is disseminated to the parties in the case who then have

the opportunity to file written objections.2

        On January 4, 2021 Chief Magistrate Judge Karoline Mehalchick, to whom

this matter is jointly assigned, issued a thorough report and recommendation

recommending that Petitioner’s motion to strike and dismiss be granted and the

petition be deemed withdrawn, so as to not expose Petitioner Haight to the

procedural bars of the Antiterrorism Effective Death Penalty Act, and so Petitioner

1
     28 U.S.C. 636(b)(1)(B).
2
     28 U.S.C. 636(b)(1).
         Case 3:20-cv-00788-MWB Document 13 Filed 02/26/21 Page 2 of 3




may “marshal in one § 2254 petition all of the arguments [he] ha[s] to collaterally

attack [his] convictions.”3

       Petitioner filed objections to the report and recommendation on January 13,

2021. When objections are timely filed, the District Court must conduct a de novo

review of those portions of the report to which objections are made.4 Although the

standard of review for objections is de novo, the extent of review lies within the

discretion of the District Court, and the Court may otherwise rely on the

recommendations of the magistrate judge to the extent that it deems proper.5 For

portions of the report and recommendation to which no objection is made, the

Court should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”6 Regardless of

whether timely objections are made by a party, the District Court may accept, not

accept, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.7

       Because I write solely for the parties, I will not restate the facts, but will

instead adopt the recitation of facts as set forth by the magistrate judge. I have



3
    Doc. 11 at 2 n. 1.
4
    28 U.S.C. § 636(b)(1); Brown v. Astrue, 649 F.3d 193, 195 (3d Cir.2011).
5
    Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa. 2000) (citing United States v. Raddatz, 447
    U.S. 667, 676 (1980)).
6
    Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply Intern.,
    Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.2010) (citing Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir.1987) (explaining that judges should give some review to every report and
    recommendation)).
7
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                              -2-
       Case 3:20-cv-00788-MWB Document 13 Filed 02/26/21 Page 3 of 3




conducted a de novo review here and found no error. Petitioner’s objection is

unclear, and I find that avoiding the possibility of AEDPA procedural preclusion is

the correct result, as Chief Magistrate Judge Mehalchick concluded.

      AND NOW, IT IS HEREBY ORDERED that:

      1.    Chief Magistrate Judge Mehalchick’s Report and Recommendation

            (Doc. 11) is ADOPTED in full.

      2.    The motion to strike and dismiss is GRANTED.

      3.    The Clerk of Court is directed to CLOSE the case file.



                                             BY THE COURT:


                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge




                                       -3-
